COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                NOTICE OF ORDER ON MOTION

Cause number:                       01-12-00984-CV
Style:                              Walter L. Boyaki, Ruben P. Hernandez & Miranda & Boyaki
                                    v John M. O'Quinn & Associates, PLLC d/b/a The O'Quinn Law Firm, and Musslewhite &
                                    Associates, P.C.
Date motion filed*:                 January 25, 2013
Type of motion:                     Extension of time to file Clerk’s Record
Party filing motion:                Appellant
Document to be filed:               Clerk’s Record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              November 26, 2012
         Number of previous extensions granted:             -0-
         Date Requested:                                 Until February 28, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: February 28, 2013
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Sherry Radack
                       

Panel consists of      ____________________________________________

Date: February 21, 2013




November 7, 2008 Revision